     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 1 of 6


 1   STEVEN L. MAYER (No. 62030)                     BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                     PARKER LAW & MEDIATION
 2   JEREMY T. KAMRAS (No. 237377)                   553 Douglass Street
     ARNOLD & PORTER KAYE SCHOLER LLP                San Francisco, CA 94114
 3   Three Embarcadero Center, 10th Floor            Telephone:    (415) 531-1791
     San Francisco, California 94111-4024            Email: bparker@pppsgv.org
 4   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400                    HELENE T. KRASNOFF
 5   Email: steve.mayer@arnoldporter.com             (admitted pro hac vice)
              sharon.mayo@arnoldporter.com           PLANNED PARENTHOOD FEDERATION OF
 6            jeremy.kamras@arnoldporter.com         AMERICA
                                                     1110 Vermont Avenue, NW, Suite 300
 7   DIANA STERK (admitted pro hac vice)             Washington, DC 20005-6300
     ARNOLD & PORTER KAYE SCHOLER LLP                Telephone:     (202) 973-4800
 8   250 West 55th Street                            Email: helene.krasnoff@ppfa.org
     New York, New York 10019-9710
 9   Telephone:    (212) 836-8000                    AMY L. BOMSE (No. 218669)
     Email: diana.sterk@arnoldporter.com             ROGERS JOSEPH O’DONNELL
10                                                   311 California St., 10th Floor
     RHONDA R. TROTTER (No. 169241)                  San Francisco, California 94104
11   OSCAR D. RAMALLO (No. 241487)                   Telephone:     (415) 956-2828
     ARNOLD & PORTER KAYE SCHOLER LLP                Email: ABomse@rjo.com
12   777 S. Figueroa Street, 44th Floor
     Los Angeles, California 90017
13   Telephone:     (213) 243-4000
     Email: rhonda.trotter@arnoldporter.com
14            oscar.ramallo@arnoldporter.com
15   Attorneys for Plaintiffs
16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19
     PLANNED PARENTHOOD FEDERATION                   Case No. 3:16-cv-00236-WHO
20   OF AMERICA, INC., et al.,
                                                     DECLARATION OF OSCAR RAMALLO
21                                                   IN SUPPORT OF PLAINTIFFS’ MOTION
                            Plaintiff,               FOR ATTORNEYS’ FEES AND NON-
22                                                   STATUTORY COSTS
            vs.
23                                                   Date:    November 18, 2020
     CENTER FOR MEDICAL PROGRESS, et al.,            Time:    2:00 p.m.
24
                                                     Place:   Courtroom 2, 17th Floor
                            Defendants.
25                                                   Judge:   Hon. William H. Orrick

26
27
28


                  RAMALLO DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 2 of 6


 1
              I, Oscar Ramallo, declare:
 2
              1.     I have been an active member of the State Bar of California since 2005. I am a
 3
      Senior Associate at Arnold & Porter Kaye Scholer LLP (“A&P”). I joined A&P in January
 4
      2017, when Arnold & Porter LLP merged with Kaye Scholer LLP. I joined Kaye Scholer LLP
 5
      in 2006.
 6
              2.     If called as a witness, I could and would testify from my personal knowledge to
 7
      the facts stated herein.
 8
              3.     I graduated from UCLA School of Law in 2005 and was elected to the Order of
 9
      the Coif. While at UCLA, I served as an Articles Editor for the UCLA Law Review. After
10
      law school, I served as a law clerk for the Honorable Mary M. Schroeder, who at the time was
11
      the Chief Judge of the United States Court of Appeals for the Ninth Circuit.
12
              4.     My practice at Kaye Scholer LLP and A&P has focused on civil litigation,
13
      including intellectual property, contract disputes, and business torts. I regularly serve as the
14
      primary drafter of summary judgment briefs, motions in limine, jury instructions, and post-
15
      trial motions, in both state and federal courts. I have second-chair trial experience in complex
16
      federal litigation and in California state court. I also have first-chair trial experience as a
17
      volunteer prosecutor for the Los Angeles City Attorney. I have served as the primary drafter
18
      of briefs filed in the Ninth Circuit, other federal circuits, the California Courts of Appeal, and
19
      the California and United States Supreme Courts.
20
              5.     I maintain an active pro bono practice, in areas such as free speech and religious
21
      freedom. For example, I obtained a protective order against a subpoena seeking to unmask the
22
      identity of an anonymous journalist. I also represent an activist who was denied a government
23
      benefit in retaliation for her speech and protests against the government, and a prison inmate
24
      seeking accommodations from prison officials for his religious practices.
25
              6.     I have been recognized as a “Rising Star” by Los Angeles magazine in a survey
26
      of legal professionals in the Los Angeles area.
27
             7.      It is my habit to contemporaneously enter time into the firm’s electronic billing
28
     system. All the statements in this declaration about how much time I spent on various aspects of

                                                                                                        Page 1
                   RAMALLO DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 3 of 6


 1   this case are based on my review of time summaries prepared by A&P’s accounting department,

 2   which reflect the hours I entered into the billing system.

 3           8.      My standard hourly rate in 2020 is $910. My standard hourly rate in 2019 was

 4    $865. Based on my 14 years of experience litigating matters in California and throughout the

 5    United States, I am familiar with the range of fees charged in the market. Arnold & Porter’s

 6    rates are within this range.

 7           9.      I have been personally and continuously involved in representing Plaintiffs in

 8    this matter since May 29, 2019, when the parties were drafting their respective summary

 9    judgment oppositions. While I spent some time prior to this date in a consulting role, I was not

10    significantly involved in this matter until briefing of Plaintiffs’ opposition to Defendants’

11    motion for summary judgment. Accordingly, Plaintiffs are not claiming any of my time for

12    the period before May 29, 2019.

13           10.     In preparing Plaintiffs’ opposition to Defendants’ motion for summary

14    judgment, I was primarily responsible for drafting the opposition to Defendants’ arguments

15    concerning RICO and the opposition to Defendants’ second anti-SLAPP motion. Drafting

16    these arguments was unusually time-consuming, for several reasons.

17           11.     First, I had to master the facts of the case as they concerned the individual

18    Defendants. For example, Defendant Newman largely refused to testify about his role, while

19    arguing that he had almost no involvement in Defendants’ activities. Likewise, Defendant

20    Rhomberg claimed that he knew nothing about Defendants’ conspiracy, while Defendant

21    Lopez denied knowledge of Defendants’ RICO enterprise. Refuting these arguments required

22    engaging in a time-consuming process of piecing together documents produced in the case and

23    the testimony of other witnesses to build a case against these Defendants.

24           12.     Another important issue raised in Defendants’ motion was whether Plaintiffs

25    could sustain a RICO claim based on “foreseeable” harm beyond the first step of causation.

26    Because RICO provides the basis for treble damages and attorney’s fees and is also the tort

27    predicate for Plaintiffs’ federal wiretapping claims, I necessarily spent a significant amount of

28

                                                                                                      Page 2
                   RAMALLO DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 4 of 6


 1    time researching and drafting the opposition to Defendants’ RICO causation and damages

 2    arguments.

 3           13.     The opposition to Defendants’ anti-SLAPP motion was also unusually complex

 4    because it required addressing the differing anti-SLAPP laws and doctrines in California,

 5    Florida, Maryland, Colorado, and the District of Columbia.

 6           14.     I was also involved in drafting portions of Plaintiffs’ reply briefing on summary

 7    judgment, including the fraud sections. Defendants raised a number of arguments in opposition

 8    to Plaintiffs’ fraud claims that made the reply briefing more time-consuming than a typical

 9    brief on common law fraud. For example, Defendants (1) made fine-grained distinctions of the

10    elements of fraud under the laws of Florida, Texas, the District of Columbia, and the other

11    relevant jurisdictions; and (2) argued that the First Amendment barred Plaintiffs’ fraud claims.

12           15.      After the reply briefing, the Court’s tentative opinion addressing the parties’

13    summary judgment motions asked the parties to address whether there was any precedent on

14    whether Defendants could file a successive anti-SLAPP motion. The Court’s tentative required

15    me to conduct additional research on anti-SLAPP authority, and I argued this issue at the July

16    17, 2019 hearing.

17           16.     After excluding time spent on excessive research, I spent approximately 138

18    hours on briefing and participating in the hearing on the summary judgment and anti-SLAPP

19    motions.

20           17.     During the pre-trial phase that followed summary judgment, I drafted numerous

21    jury instructions, drafted the verdict form, participated in a mock jury exercise, drafted motions

22    in limine and oppositions to motions in limine, drafted briefing on adverse inferences, and

23    presented oral argument on preliminary jury instructions at the September 23, 2019 pretrial

24    conference. The jury instructions and verdict form were particularly complex, given the

25    number of Plaintiffs and Defendants and claims and defenses in the case and given Defendants’

26    objections to nearly all of Plaintiffs’ instructions, resulting in over 700 pages of proposed

27    instructions, objections, and replies to objections. It also took a significant amount of work to

28    draft a verdict form that obtained all necessary information from the jury, while, at the same

                                                                                                        Page 3
                   RAMALLO DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 5 of 6


 1    time, making the form as juror-friendly as possible. Between July 22, 2019 and September 29,

 2    2019, I spent approximately 209 hours on these pre-trial tasks.

 3            18.     During trial, I assisted in drafting mid-trial briefing, continued to revise the jury

 4    instructions and verdict form, and presented oral argument on jury instructions during the

 5    Court’s three charging conferences. Not including time spent reviewing transcripts of

 6    proceedings for days I did not attend trial and not including my attendance at closing

 7    arguments, I spent approximately 104 hours on these tasks during trial.

 8            19.     After the verdict I was responsible for drafting the form of judgment, portions of

 9    Plaintiffs’ initial papers in support of equitable relief, and portions of Plaintiffs’ opposition to

10    Defendants’ post-trial motions. Because of a family medical situation with Mr. Mayer, I had

11    primary responsibility for drafting the reply memorandum in support of equitable relief, which

12    included serving as primary drafter of certain portions of the memorandum, while coordinating

13    and integrating portions drafted by other team members. Not including the time I spent

14    attending the Court’s May 5, 2020 case management conference, time spent on certain team

15    conference calls, and time spent on excessive research, I spent approximately 110 hours of time

16    on post-trial tasks.

17            20.     I have participated in team calls regarding this attorney’s fees motion and

18    prepared this declaration. I have spent approximately 9 hours of time on the fees motion.

19             I declare under penalty of perjury under the laws of the United States of America that

20    the foregoing is true and correct.

21
22    Executed this 18th day of September 2020, in Los Angeles, California.

23
                                                             /s/ Oscar D. Ramallo
24                                                           OSCAR D. RAMALLO
25
26
27
28

                                                                                                        Page 4
                    RAMALLO DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                      Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-9 Filed 09/18/20 Page 6 of 6


 1                                       ECF ATTESTATION
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3   this document has been obtained from the signatory.
 4
 5   Dated: September 18, 2020                      /s/ Steven L. Mayer_
                                                       Steven L. Mayer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
